DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11, 13, 14, 21, 23, 24 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11, 21 and 30 recite the limitation “the input picture” in lines 9, 7 and 8 respectively. There is insufficient antecedent basis for this limitation in their respective claims.

Dependent claims 13, 14, 23 and 24 recite “using the reconstructed low- resolution version of the input picture”. This section of the claims necessitate reconstruction of the “low- resolution version of the input picture” from their respective independent claims. However, independent claims 11 and 21 recite “to reconstruct the one or more identified sections for the input picture and/or reconstruct the low-resolution version of the input picture” and “reconstruct the one or more identified sections for the input picture; and/or reconstruct the low-resolution version of the input picture” respectively. Currently, the respective independent claims do not necessitate the reconstruction of the referred element (low- resolution version of the input picture). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11, 21, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela Miska [US 20180376126 A1] in view of Van Brandenburg Ray et al. [US 20180242028 A1].
Regarding claim 11 Miska teaches:
11. (Currently Amended) A computer system comprising one or more processing units and memory (i.e. at least one processor and at least one memory- ¶0022), wherein the computer system implements a panoramic video (i.e. omnidirectional video- ¶0069) playback tool (i.e. The present invention relates to an apparatus, a method and a computer program for resolution-adaptive tile merging for viewport-adaptive streaming of omnidirectional video coding and decoding- ¶0001) that includes: 
a view controller configured to: 
determine a view window for playback of panoramic video (i.e. A viewport is a window on the 360-degrees world represented in the omnidirectional video displayed via a rendering display…  A viewport may be characterized by a horizontal field-of-view (VHFoV) and a vertical field-of-view (VVFoV)- ¶0212); 
from among multiple sections of the panoramic video, identify one or more sections that contain at least part of the view window (i.e. four tiles 84 of the high-resolution version are selected. Four tiles of 4×2 tile grid of a picture of the equirectangular projection format provides high-resolution viewport of 90° horizontal and vertical field-of-view in all viewing orientations (at 98% coverage of the viewport) and in a vast majority of viewing orientations (at 100% coverage)- ¶0278), wherein each of the multiple sections of the panoramic video (i.e. the tile size of the high-resolution bitstream is 1280×1280 pixels and the tile size of the low-resolution bitstream is 640×640 pixels - ¶0279) is part of a respective composite picture (i.e. a picture of the equirectangular projection format- ¶00278) that also includes a low-resolution version of (i.e. the high-resolution picture is 5120×2560 pixels and low-resolution picture is 2560×1280 pixels- ¶00279) the input picture (i.e. Input images 201- ¶0199); and 
for the one or more identified sections, select one or more bitstreams among multiple bitstreams for corresponding video streams (i.e. High-resolution or high-quality tracks (or Representations) may be selected for tile sets covering the present primary viewport- ¶0226… By selecting the vertical or horizontal tile grid to be aligned in bitstreams of different resolution, it is possible to combine tiles 82, 83 from bitstreams of different resolution and use a single decoder for decoding the resulting the bitstream- ¶0277); 
a streaming controller (i.e. receiver 1560- ¶0325) configured to request encoded data, in the one or more selected bitstreams for the one or more identified sections, respectively, for an input picture of the panoramic video(i.e. Switching between different representations may take place for multiple reasons, such as to respond to requests of the receiver 1560- ¶0325); 
one or more input buffers configured to store the encoded data (i.e. a smaller duration of initial buffering may be required for progressive downloading, e.g., simultaneous reception and playback of a file when movie fragments are used and the initial movie box is smaller compared to a file with the same media content but structured without movie fragments- ¶0159); 
(i.e. the client can control the number of parallel decoders or decoder instances- ¶0229) the encoded data to reconstruct the one or more identified sections for the input picture and/or reconstruct the low-resolution version of the input picture (i.e. Two HEVC decoders are used in this example, one for the high-resolution extractor track and another for the low-resolution extractor track- ¶0270); 
a mapper configured to (i.e. renderer 1590- ¶0324), based at least in part on the one or more reconstructed sections and/or the reconstructed low-resolution version of the input picture(i.e. one or more uncompressed media streams- ¶0324) , create an output picture (i.e. The coded media bitstream may be processed further by a decoder 1570, whose output is one or more uncompressed media streams Finally, a renderer 1590 may reproduce the uncompressed media streams with a loudspeaker or a display- ¶0324).
However, Miska does not teach explicitly:
one or more output buffers configured to store the output picture for output to a display device.
In the same field of endeavor, Ray teaches: 
one or more output buffers configured to store the output picture for output to a display device (i.e. the media engine may send video frames to a video buffer (not shown) for rendering the video on a display 1004 associated with the media device.- ¶0192).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Miska with the teaching of Ray to allow a user to interact with the client device for selecting one or more tile streams (Ray- ¶0215).

Regarding claim 21 Miska teaches:
21. (New) In a computer system that implements a panoramic video playback tool, a method comprising: 
 (i.e. A viewport is a window on the 360-degrees world represented in the omnidirectional video displayed via a rendering display…  A viewport may be characterized by a horizontal field-of-view (VHFoV) and a vertical field-of-view (VVFoV)- ¶0212); 
from among multiple sections of the panoramic video, identifying one or more sections that contain at least part of the view window (i.e. four tiles 84 of the high-resolution version are selected. Four tiles of 4×2 tile grid of a picture of the equirectangular projection format provides high-resolution viewport of 90° horizontal and vertical field-of-view in all viewing orientations (at 98% coverage of the viewport) and in a vast majority of viewing orientations (at 100% coverage)- ¶0278), video (i.e. the tile size of the high-resolution bitstream is 1280×1280 pixels and the tile size of the low-resolution bitstream is 640×640 pixels - ¶0279) is part of a respective composite picture (i.e. a picture of the equirectangular projection format- ¶00278) that also includes a low-resolution version of (i.e. the high-resolution picture is 5120×2560 pixels and low-resolution picture is 2560×1280 pixels- ¶00279) the input picture (i.e. Input images 201- ¶0199); and 
for the one or more identified sections, selecting one or more bitstreams among multiple bitstreams for corresponding video streams(i.e. High-resolution or high-quality tracks (or Representations) may be selected for tile sets covering the present primary viewport- ¶0226… By selecting the vertical or horizontal tile grid to be aligned in bitstreams of different resolution, it is possible to combine tiles 82, 83 from bitstreams of different resolution and use a single decoder for decoding the resulting the bitstream- ¶0277); 
requesting encoded data, in the one or more selected bitstreams for the one or more identified sections, respectively, for an input picture of the panoramic video(i.e. Switching between different representations may take place for multiple reasons, such as to respond to requests of the receiver 1560- ¶0325); 
storing the encoded data in one or more input buffers(i.e. a smaller duration of initial buffering may be required for progressive downloading, e.g., simultaneous reception and playback of a file when movie fragments are used and the initial movie box is smaller compared to a file with the same media content but structured without movie fragments- ¶0159); 
decoding the encoded data to: reconstruct the one or more identified sections for the input picture; and/or reconstruct the low-resolution version of the input picture(i.e. Two HEVC decoders are used in this example, one for the high-resolution extractor track and another for the low-resolution extractor track- ¶0270); 
creating an output picture based at least in part on the one or more reconstructed sections and/or the reconstructed low-resolution version of the input picture (i.e. The coded media bitstream may be processed further by a decoder 1570, whose output is one or more uncompressed media streams Finally, a renderer 1590 may reproduce the uncompressed media streams with a loudspeaker or a display- ¶0324). 
However, Miska does not teach explicitly:
storing the output picture, in one or more output buffers, for output to a display device.
In the same field of endeavor, Ray teaches: 
storing the output picture, in one or more output buffers, for output to a display device (i.e. the media engine may send video frames to a video buffer (not shown) for rendering the video on a display 1004 associated with the media device.- ¶0192).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Miska with the teaching of Ray to allow a user to interact with the client device for selecting one or more tile streams (Ray- ¶0215).

Regarding claim 29 Miska and Ray teaches all the limitations of claim 11.
wherein the low-resolution version of the input picture is a low-resolution version of an entire extent of the input picture (i.e. the same omnidirectional source content are encoded at different resolutions using motion-constrained tile sets- ¶0268).

Regarding claim 30, computer-readable medium storing instructions claim 30 corresponds to apparatus claim 11, and therefore is also rejected for the same reasons of obviousness as listed above.

Claims 12, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela Miska [US 20180376126 A1] in view of Van Brandenburg Ray et al. [US 20180242028 A1] and further in view of Thomas Emmanuel et al. [US 20170155912 A1].
Regarding claim 12 Miska and Ray teaches all the limitations of claim 11.
However, Miska and Ray do not teach explicitly:
	wherein the view controller is configured to, in multiple iterations, perform operations to determine the view window, identify the one or more sections that contain at least part of the view window, and, for the one or more identified sections, select the one or more bitstreams.
In the same field of endeavor, Thomas teaches:
	wherein the view controller is configured to, in multiple iterations, perform operations to determine the view window, identify the one or more sections that contain at least part of the view window, and, for the one or more identified sections, select the one or more bitstreams (i.e. This process may be repeated for subsequent temporal segments of the first spatial segment- ¶0141).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Miska and Ray with the teachings of Thomas for streaming HEVC-tiled video data that reduces the amount of network traffic and does not increase the processor load of the device. (Thomas- ¶0011).

Regarding claim 16 Miska and Ray teaches all the limitations of claim 11.

wherein a manifest file includes information that indicates where the low-resolution version of the input picture is positioned in the composite pictures, respectively.
In the same field of endeavor, Thomas teaches:
	wherein a manifest file includes information that indicates where the low-resolution version of the input picture is positioned in the composite pictures, respectively (i.e. The spatial manifest file comprising the spatial segments may be used by the client device in order to retrieve HEVC -tiled video data. For example, a user may select a region-of-interest (ROI), e.g. the centre of a rendered HEVC -tiled panorama video, via the user interface of the device, wherein the position of the ROI in the image area of the panorama video may at least partly coincide with the position of the spatial segment in the full image area of the panorama video- ¶0016).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Miska and Ray with the teachings of Thomas for streaming HEVC-tiled video data that reduces the amount of network traffic and does not increase the processor load of the device. (Thomas- ¶0011).

Regarding claim 22 Miska and Ray teaches all the limitations of claim 21.
However, Miska and Ray do not teach explicitly:
	wherein multiple iterations of the determining, identifying, and selecting operations are performed.
In the same field of endeavor, Thomas teaches:
	wherein multiple iterations of the determining, identifying, and selecting operations are performed (i.e. This process may be repeated for subsequent temporal segments of the first spatial segment- ¶0128).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Miska and Ray with the teachings of Thomas for (Thomas- ¶0011).

Claim 15, 17, 18, 19, 20, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela Miska [US 20180376126 A1] in view of Van Brandenburg Ray et al. [US 20180242028 A1] and further in view of Abbas Adeel et al. [US 20180205934 A1].
Regarding claim 15 Miska and Ray teaches all the limitations of claim 11.
However, Miska and Ray do not teach explicitly:
	wherein the low-resolution version of the input picture and the one of the multiple sections in the composite picture are located at pre-defined positions within the composite picture.
In the same field of endeavor, Abbas teaches:
	wherein the low-resolution version of the input picture (i.e. the bottom imaging facet 806 is downsampled vertically by a factor of two- ¶0185) and the one of the multiple sections (i.e. the top imaging facet 802 may be determined to be of higher importance and may be encoded at a higher imaging quality- ¶0184) in the composite picture are located at pre-defined positions within the composite picture (i.e. See figs. 8).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Miska and Ray with the teachings of Abbas to provide a frame packing arrangement for panoramic images using, inter alia, extant codecs (Abbas- ¶0010).

Regarding claim 17 Miska and Ray teaches all the limitations of claim 11.
However, Miska and Ray do not teach explicitly:

In the same field of endeavor, Abbas teaches:
	wherein the input picture has a first spatial resolution(i.e. before step 954- fig. 9B), wherein the low-resolution version of the input picture has a second spatial resolution lower than the first spatial resolution, and wherein each of the multiple sections has a third spatial resolution lower than the first spatial resolution (i.e. after step 956- fig. 9B).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Miska and Ray with the teachings of Abbas to provide a frame packing arrangement for panoramic images using, inter alia, extant codecs (Abbas- ¶0010).

Regarding claim 18 Miska and Ray teaches all the limitations of claim 11.
However, Miska and Ray do not teach explicitly:
	wherein the mapper is further configured to: when creating the output picture, project the one or more reconstructed sections from an intermediate projection to an output projection.
In the same field of endeavor, Abbas teaches:
wherein the mapper is further configured to: when creating the output picture, project the one or more reconstructed sections from an intermediate projection (i.e. the entirety of the decoded target panoramic projection may be transmitted at step 658 and displayed at step 660- ¶0175) to an output projection (i.e. the imaging data associated with the received viewport position may be output to display device 718 into a desired projection suitable for display on display device 718- ¶0182).
(Abbas- ¶0010).

Regarding claim 20 Miska and Ray teaches all the limitations of claim 11.
However, Miska and Ray do not teach explicitly:
	wherein the mapper is further configured to: when creating the output picture, project the low-resolution version of the input picture from an input projection to an output projection.
In the same field of endeavor, Abbas teaches:
wherein the mapper is further configured to: when creating the output picture, project the low-resolution version of the input picture from an input projection to an output projection (i.e. the entirety of the decoded target panoramic projection may be transmitted at step 658 and displayed at step 660- ¶0175) to an output projection (i.e. the imaging data associated with the received viewport position may be output to display device 718 into a desired projection suitable for display on display device 718- ¶0182).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Miska and Ray with the teachings of Abbas to provide a frame packing arrangement for panoramic images using, inter alia, extant codecs (Abbas- ¶0010).

Regarding claim 25 Miska and Ray teaches all the limitations of claim 21.
However, Miska and Ray do not teach explicitly:
	wherein the input picture has a first spatial resolution, wherein the low-resolution version of the input picture has a second spatial resolution lower than the first spatial resolution, and wherein each of the multiple sections has a third spatial resolution lower than the first spatial resolution..
In the same field of endeavor, Abbas teaches:
(i.e. before step 954- fig. 9B), wherein the low-resolution version of the input picture has a second spatial resolution lower than the first spatial resolution, and wherein each of the multiple sections has a third spatial resolution lower than the first spatial resolution (i.e. after step 956- fig. 9B).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Miska and Ray with the teachings of Abbas to provide a frame packing arrangement for panoramic images using, inter alia, extant codecs (Abbas- ¶0010).

Regarding claim 28 Miska and Ray teaches all the limitations of claim 21.
However, Miska and Ray do not teach explicitly:
wherein the creating the output picture further comprises: projecting the low-resolution version of the input picture from an input projection to an output projection.
In the same field of endeavor, Abbas teaches:
wherein the creating the output picture further comprises: projecting the low-resolution version of the input picture from an input projection (i.e. the entirety of the decoded target panoramic projection may be transmitted at step 658 and displayed at step 660- ¶0175) to an output projection (i.e. the imaging data associated with the received viewport position may be output to display device 718 into a desired projection suitable for display on display device 718- ¶0182).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Miska and Ray with the teachings of Abbas to provide a frame packing arrangement for panoramic images using, inter alia, extant codecs (Abbas- ¶0010).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela Miska [US 20180376126 A1] in view of Van Brandenburg Ray et al. [US 20180242028 A1] and further in view [US 20180205934 A1] and even further in view of Peterson Erik et al. [US 20170094262 A1].
Regarding claim 19 Miska, Ray and Abbas teaches all the limitations of claim 18. 
However, Miska and Ray do not teach explicitly:
	wherein the output projection is a screen projection.
In the same field of endeavor, Abbas teaches:
	wherein the output projection is a screen projection (i.e. the imaging data associated with the received viewport position may be output to display device 718 into a desired projection suitable for display on display device 718- ¶0182).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Miska and Ray with the teachings of Abbas to provide a frame packing arrangement for panoramic images using, inter alia, extant codecs (Abbas- ¶0010).
However, Miska, Ray and Abbas do not teach explicitly:
	wherein the intermediate projection is a sinusoidal projection.
In the same field of endeavor, Thomas teaches:
	wherein the intermediate projection is a sinusoidal projection, and wherein the output projection is a screen projection (i.e. Any suitable projection method may be employed, and a variety of structures may be implemented that reserve certain areas for fold data. Examples of projection techniques that may be applied are equirectangular projection, cube mapping, octahedral environment mapping, sinusoidal projection, Hammer projection and Aitoff projection- ¶0094)).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Miska, Ray and Abbas with the teachings of Peterson to allow for improved prediction based compression within the codec (Peterson- ¶0101).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488